Citation Nr: 0616722	
Decision Date: 06/08/06    Archive Date: 06/26/06

DOCKET NO.  97-32 473A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
the Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for a chronic cervical 
disorder.

2.  Entitlement to an increased evaluation for residuals, 
gunshot wound of the right arm with brachial plexus injury 
and ankylosis of three fingers, currently evaluated as 40 
percent disabling.

3.  Entitlement to an increased evaluation for residuals, 
gunshot wound of the right arm with damage to Muscle Groups V 
and VI, currently evaluated as 30 percent disabling.

4.  Entitlement to an increased evaluation for residuals, 
gunshot wound of the right arm with damage to Muscle Group II 
and right shoulder involvement, currently evaluated as 20 
percent disabling.

5.  Entitlement to an effective date for a total rating based 
on individual unemployability due to service-connected 
disabilities (TDIU) prior to December 9, 1992.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. A. Booher, Counsel


INTRODUCTION

The veteran had World War II service.

This appeal to the Board of Veterans Appeals (the Board) is 
from actions taken by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Manila, The Philippines.

In December 1982, the Board denied increases in the schedular 
ratings identified in the current issues ## 2, 3 and 4.

The veteran reopened his claim, and in a decision in August 
1996, the Board remanded issues ## 2, 3 and 4 as well as 
entitlement to a TDIU.  The RO subsequently granted the TDIU.  
The Board also noted that issue #1 shown on the front page 
was inextricably intertwined with the other issues and had to 
be addressed.  The RO therefore continued to deny that claim 
and it has been merged with the remaining appellate issues 
including #5 as re-phrased to deal with the effective date 
issue.

The veteran was scheduled to testify at a formal hearing at 
the RO in September 2005;  however, he later indicated in 
writing that he was satisfied with the informal conference 
held in lieu thereof, and repeated his intention that he was 
pursuing his appeal on the issues shown on the front cover of 
this decision.
 
Issues ## 2-5 are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.

FINDINGS OF FACT

1.  Adequate evidence is now of record to effectuate an 
equitable resolution of issue #1.

2.  Evidence of record and resolution of doubt establish that 
a chronic cervical disorder cannot be dissociated with other 
service-connected disabilities.


CONCLUSION OF LAW

A chronic cervical disorder cannot be dissociated from other 
service-connected disabilities.  38 C.F.R. § 3.310 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matters

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  The Act is applicable to all 
claims filed on or after the date of enactment, November 9, 
2000, or filed before the date of enactment and not yet final 
as of that date.  First, the VA has a duty to notify the 
appellant and his representative, if represented, of any 
information and evidence needed to substantiate and complete 
a claim. 38 U.S.C.A. §§ 5102 and 5103.  Second, the VA has a 
duty to assist the appellant in obtaining evidence necessary 
to substantiate the claim.  38 U.S.C.A. § 5103A.

The VA has promulgated revised regulations to implement these 
changes in the law.  In this case, and given the nature of 
the action taken by the Board herein on issue #1, it can be 
stipulated that all aspects of the new guidelines have been 
satisfactorily addressed and that the veteran is in no way 
prejudiced by the Board's taking final action at this time 
without further development or other actions.

Criteria

Service connection means the facts demonstrate that a disease 
or injury, which results in current disability, was incurred 
or aggravated in active military service or, it is 
proximately due to or the result of service-connected disease 
or injury.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 
20053); 38 C.F.R. §§ 3.303, 3.310 (2004).  

When there is aggravation of a non-service-connected 
condition which is proximately due to or the result of 
service-connected disease or injury, the claimant will be 
compensated for the degree of disability over and above the 
degree of disability existing prior to the aggravation.  
Allen v. Brown, 7 Vet. App. 439, 448 (1995).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b) 
(2005).

This rule does not mean that any manifestation in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."

When the disease identity is established, there is no 
requirement of evidentiary showing of continuity.  When the 
fact of chronicity in service is not adequately supported, 
then a showing of continuity after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b).

The Court has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).

In any case, the Board has the responsibility to assess the 
credibility and weight to be given to the competent medical 
evidence of record.  See Hayes v. Brown, 5 Vet. App. 60, 69 
(1993); Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992); 
see also Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).

It is also noted that in this as in any other case, it 
remains the duty of the Board as the fact finder to determine 
credibility in any number of other contexts, whether it has 
to do with testimony or other lay or other evidence.  See 
Culver v. Derwinski, 3 Vet. App. 292, 297 (1992).  Lay 
individuals may not render medical conclusions, see Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992); however , a lay 
statement may be made which relays the visible symptoms of a 
disease or disability or the facts of observed situations or 
circumstances, see Caldwell v, Derwinski, 1 Vet. App. 466, 
469 (1991), after which a decision must be made as to the 
credibility thereof in the context of probative medical 
evidence, see Rowell v. Principi, 4 Vet. App. 9, 19 (1993).  
In any event, the Board has the duty to assess the 
credibility and weight to be given the evidence.

Following the point at which it is determined that all 
relevant evidence has been obtained, it is the Board's 
principal responsibility to assess the credibility, and 
therefore the probative value of proffered evidence of record 
in its whole.  Owens v. Brown, 7 Vet. App. 429, 433 (1995); 
see Elkins v. Gober, 229 F.3d 1369 (Fed. Cir. 2000); Madden 
v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997) (and cases 
cited therein); Guimond v. Brown, 6 Vet. App. 69, 72 (1993); 
Hensley v. Brown, 5 Vet. App. 155, 161 (1993); see also 
Sanden v. Derwinski, 2 Vet. App. 97, 100 (1992);

In determining whether documents submitted by a veteran are 
credible, the Board may consider internal consistency, facial 
plausibility, and consistency with other evidence submitted 
on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 
511 (1995); see also Pond v. West, 12 Vet. App. 341, 345 
(1999) (Observing that in a case where the claimant was also 
a physician, and therefore a medical expert, the Board could 
consider the appellant's own personal interest); citing 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (holding 
that while interest in the outcome of a proceeding "may 
affect the credibility of testimony it does not affect 
competency to testify." (citations omitted).

The Court has held that the Board is prohibited from reaching 
its own unsubstantiated medical conclusions.  See Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).  

And when the medical evidence is inadequate, the VA must 
supplement the record by seeking an advisory opinion or 
ordering another medical examination.  Hatlestad v. 
Derwinski, 3 Vet. App. 213 (1992).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).



Factual Background 

Extensive earlier clinical records are in the file for 
comparative purposes.

On hospital admission in December 1992, the veteran was noted 
to have cervical, shoulder and arm pain and weakness.  He had 
been earlier evaluated and found to have a burning pain of a 
continuous nature from the right shoulder down into the arm 
and right hand and fingers.  Evaluative testing revealed 
significant central canal stenosis at C-3/C-4, C-4/C-5 and C-
6/C-7, with significant foraminal narrowing on the right at 
C-3/C-4 and bilaterally at C-6/C-7 confirmed by magnetic 
resonance imaging (MRI).  Electrodiagnostic studies confirmed 
C-5 radiculopathy.

He was admitted for therapy and that regimen was continued at 
discharge.  [He underwent cervical surgery at a VA facility 
in CA.]

On a follow-up report dated in June 1993, there was a 
specific notation that it was "very difficult to separate 
the neurological findings of (1) arm, ring, little middle 
finger sensory changes from decreased arm reflexes and 
difficulty with decreased muscle strength from effects of 
cervical spondylosis/stenosis, which is not related to 
gunshot wound; (2) cervical radiculopathy which is not 
related to gunshot wounds; and (3) gunshot wound effects on 
brachial plexus.  [emphasis in original and added]

A clinical report of June 1993 contains a statement to the 
effect that his complaints of right upper extremity problems 
for which he has service-connection are most certainly linked 
to his cervical disc disease for which he was to be treated.  
(emphasis added)

After another examination in September 1996, it was concluded 
that he had degenerative osteoarthritis of the right 
shoulder; degenerative osteoarthritis of the cervical spine 
and status-post fusion and decompression; and gunshot wounds 
in 1/3rd of the right upper arm.  One examiner opined that 
his gunshot wounds most likely were not the cause of the 
arthritis process over his right shoulder and cervical spine.  
[It is noted that he is, of course, already service-connected 
for the right shoulder but not cervical problems].

Additional evaluative neurological studies in September 1996 
showed sufficient abnormalities as to result in a 
recommendation that other studies be done to determine if he 
had bilateral carpal tunnel syndrome as a result of his 
cervical radiculopathy.  

A similar statement was signed by a neurologist in April 
1998.  That physician and another physician provided 
statements in March 1999 that the cervical disc disease 
cannot be aggravated by the gunshot injury that caused 
involvement of the brachial plexus and that the cervical disc 
was not secondary to his service-connected condition.

A private consulting physician, EG, M.D., in a statement in 
January 1999, opined that, in essence, all of the veteran's 
current right upper extremity complaints were due to the 
gunshot wound or cervical radiculopathy and that they were 
associable with one another.

Extensive clinical reports are in the file from 2004. 

After reevaluation in January 2005, an opinion was provided 
that "the peripheral neuropathy as well as the directly 
specified radial mononeuropathy as described in the technical 
description can be attributed to the trauma sustained by the 
brachial plexus, hence can be directly attributed to as a 
residual of the gunshot wound".   (Emphasis added)

The opined further indicated that whether the carpal tunnel 
syndrome symptoms were due to the gunshot wound residuals 
fell into a "gray area", in that as a result of the gunshot 
wound residuals, the veteran had to overcompensate in the 
peripheral areas, and thus, "one can always stick to the 
fact that such causes are multi-factorial, hence cannot be 
fully attributed to the existing residuals from the GSW 
damage.  (emphasis added).


Analysis

In this case, the veteran experienced severe gunshot wound 
residuals to his upper extremity in World War II, and has 
been impaired ever since.  As identified in the three 
effective dates cited above for the already service-connected 
increments of his disability, there has been progressive 
deterioration in functional capacities since the initial 
injury.  And throughout recent clinical assessments, he has 
developed cervical problems as well, with radiculopathy and 
requiring surgery.  

There are a number of opinions of record, some affirmative 
and others negative, as to the causal relationship between 
the initial injury and his cervical complaints.  At the very 
least, the neurological findings are so interrelated and 
complicated that the area is at best, "gray", as described 
by one expert, reflecting a dichotomy of and a balancing 
among opinions.

However, the ultimate and responsible concensus appears to be 
that the veteran's symptoms at present and particularly his 
cervical problems are probably due to multiple not singular 
causes, one or more of which are clearly associable with the 
residuals of his initial gunshot wound injury.  

As is often the case in medicine, the answers to what 
disability is caused by what other disability, etc., are not 
entirely clear.  And thus, by definition, in adjudicating 
claims that involve medical judgments, there is no 
requirement that a given response or opinion be unchallenged 
or even unanimous.  

What is required is a reasoned assessment of the varied 
evidence and opinions, and a responsible determination as to 
which of these has the most or relatively more merit.  The 
general and specific criteria for what must be addressed in 
determining credible opinion is cited above in regulations 
and multiple decisions from the Court

And while the resolution of the issue in this case is 
certainly not unequivocal, and the numerous medical opinions 
are not entirely one way or the other, in the aggregate they 
provide ample foundation to raise a doubt which must be 
resolved in his favor.  Service connection is warranted for 
the veteran's current cervical disability to include that as 
a result of surgery.   

ORDER

Service connection for chronic cervical disability is 
granted.


REMAND

Residuals, gunshot wound, right arm with brachial plexus 
injury 
and ankylosis of three fingers; damage to Muscle Groups V and 
VI; and damage to Muscle Group II with right shoulder 
involvement

The ratings assigned individually for the above disabilities 
have been in effect for many years (1946, 1950 and 1965).

As noted in the Board's decision in 1996, there were two 
paramount questions that had not yet then been addressed; (1) 
whether the veteran had developed additional disability in 
the cervical area due to the other service-connected 
disabilities; and (2) post-traumatic arthritis, for which he 
might be entitled to additional compensation.  

The remand by the Board specifically identified those two 
issues in the context of the aggregate development, and asked 
that both examiners and VARO addressed them accordingly.

It is noted that by virtue of the current Board decision, the 
final answer to (1) above is in the affirmative, and service 
connection is now in effect for the cervical disabilities.

Thus, the issue now becomes the nature of the aggregate 
disability picture, and appropriate compensation as a result 
to include multiple joint arthritis.

Throughout the VARO has acknowledged that in addition to 
muscle damage, the veteran has involvement of various joints 
to include ankylosis and other limitations of motion and 
pain, and including his elbows, right shoulder and fingers.  
But his overall ratings have been based primarily on 
neurological findings.

Ratings have been assigned under Codes 8512-5222, 5303 and 
5302.  And while the RO has identified a number of 
potentially applicable Codes, the evidence of record has not 
been comprehensively compared thereto in an effort to 
determine which Codes are the best and most accurate for 
rating the veteran's overall disability and all of its 
components.

The combined schedular rating has been at 70 percent since 
1965.

And while the VA examinations since the Board's remand 
identified arthritic changes, and there are clinical 
notations of numerous scars involved in the gunshot wound 
residuals, the RO has not fully addressed separate ratings 
for either category.

The RO and the veteran are advised that the Board is 
obligated by law to ensure that the RO complies with its 
directives, as well as those of the United States Court of 
Appeals for Veterans Claims (Court).  The Court has stated 
that compliance by the Board or the RO is neither optional 
nor discretionary.  Where the remand orders of the Board or 
the Court are not complied with, the Board errs as a matter 
of law when it fails to ensure compliance.  Stegall v. West, 
11 Vet. App. 268, 271 (1998).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance. Functional loss may be due to pain supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion. 38 C.F.R. § 4.40 (2005).

The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement. 
38 C.F.R. § 4.45 (2005).

With any form of arthritis, painful motion is an important 
factor of disability, the facial expression, wincing, etc., 
on pressure or manipulation, should be carefully noted and 
definitely related to the affected joints. The intent of the 
rating schedule is to recognize painful motion with joint or 
peri-articular pathology as productive of disability. It is 
the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint. 38 C.F.R. 
§ 4.59 (2005).

Pursuant to 38 C.F.R. § 4.56 (2005), muscle disabilities are 
evaluated as follows: (a) An open comminuted fracture with 
muscle or tendon damage will be rated as a severe injury of 
the muscle group involved unless, for locations such as in 
the wrist or over the tibia, evidence establishes that the 
muscle damage is minimal. (b) A through-and-through injury 
with muscle damage shall be evaluated as no less than a 
moderate injury for each group of muscles damaged. (c) For VA 
rating purposes, the cardinal signs and symptoms of muscle 
disability are loss of power, weakness, lowered threshold of 
fatigue, fatigue-pain, impairment of coordination and 
uncertainty of movement.

(d) Under diagnostic codes 5301 through 5323, disabilities 
resulting from muscle injuries shall be classified as slight, 
moderate, moderately severe or severe as follows: (1) Slight 
disability of muscles--(i) Type of injury.  Simple wound of 
muscle without debridement or infection. (ii) History and 
complaint.  Service department record of superficial wound 
with brief treatment and return to duty. Healing with good 
functional results.  No cardinal signs or symptoms of muscle 
disability as defined in paragraph (c) of this section. (iii) 
Objective findings. Minimal scar.  No evidence of fascial 
defect, atrophy, or impaired tonus.  No impairment of 
function or metallic fragments retained in muscle tissue.

(2) Moderate disability of muscles--(i) Type of injury.  
Through and through or deep penetrating wound of short track 
from a single bullet, small shell or shrapnel fragment, 
without explosive effect of high velocity missile, residuals 
of debridement, or prolonged infection. (ii) History and 
complaint.  Service department record or other evidence of 
in-service treatment for the wound.  Record of consistent 
complaint of one or more of the cardinal signs and symptoms 
of muscle disability as defined in paragraph (c) of this 
section, particularly lowered threshold of fatigue after 
average use, affecting the particular functions controlled by 
the injured muscles. (iii) Objective findings.  Entrance and 
(if present) exit scars, small or linear, indicating short 
track of missile through muscle tissue.  Some loss of deep 
fascia or muscle substance or impairment of muscle tonus and 
loss of power or lowered threshold of fatigue when compared 
to the sound side.

(3) Moderately severe disability of muscles--(i) Type of 
injury. Through and through or deep penetrating wound by 
small high velocity missile or large low-velocity missile, 
with debridement, prolonged infection, or sloughing of soft 
parts, and intermuscular scarring. (ii) History and 
complaint.  Service department record or other evidence 
showing hospitalization for a prolonged period for treatment 
of wound.  Record of consistent complaint of cardinal signs 
and symptoms of muscle disability as defined in paragraph (c) 
of this section and, if present, evidence of inability to 
keep up with work requirements. (iii) Objective findings.  
Entrance and (if present) exit scars indicating track of 
missile through one or more muscle groups. Indications on 
palpation of loss of deep fascia, muscle substance, or normal 
firm resistance of muscles compared with sound side.  Tests 
of strength and endurance compared with sound side 
demonstrate positive evidence of impairment.

(4) Severe disability of muscles--(i) Type of injury. Through 
and through or deep penetrating wound due to high- velocity 
missile, or large or multiple low velocity missiles, or with 
shattering bone fracture or open comminuted fracture with 
extensive debridement, prolonged infection, or sloughing of 
soft parts, intermuscular binding and scarring. (ii) History 
and complaint. Service department record or other evidence 
showing hospitalization for a prolonged period for treatment 
of wound. Record of consistent complaint of cardinal signs 
and symptoms of muscle disability as defined in paragraph (c) 
of this section, worse than those shown for moderately severe 
muscle injuries, and, if present, evidence of inability to 
keep up with work requirements. (iii) Objective findings. 
Ragged, depressed and adherent scars indicating wide damage 
to muscle groups in missile track. Palpation shows loss of 
deep fascia or muscle substance, or soft flabby muscles in 
wound area. Muscles swell and harden abnormally in 
contraction. Tests of strength, endurance, or coordinated 
movements compared with the corresponding muscles of the 
uninjured side indicate severe impairment of function. If 
present, the following are also signs of severe muscle 
disability: (A) X-ray evidence of minute multiple scattered 
foreign bodies indicating intermuscular trauma and explosive 
effect of the missile. (B) Adhesion of scar to one of the 
long bones, scapula, pelvic bones, sacrum or vertebrae, with 
epithelial sealing over the bone rather than true skin 
covering in an area where bone is normally protected by 
muscle. (C) Diminished muscle excitability to pulsed 
electrical current in electrodiagnostic tests. (D) Visible or 
measurable atrophy. (E) Adaptive contraction of an opposing 
group of muscles. (F) Atrophy of muscle groups not in the 
track of the missile, particularly of the trapezius and 
serratus in wounds of the shoulder girdle. (G) Induration or 
atrophy of an entire muscle following simple piercing by a 
projectile.  Id.

VA regulations, set forth at 38 C.F.R. §§ 4.40, 4.45, 4.59 
provide for consideration of a functional impairment due to 
pain on motion when evaluating the severity of a 
musculoskeletal disability.  The United States Court of 
Appeals for Veterans Claims (Court) has held that a higher 
rating can be based on "greater limitation of motion due to 
pain on use."  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  
However, any such functional loss must be "supported by 
adequate pathology and evidenced by the visible behavior of 
the claimant." See 38 C.F.R. § 4.40 (2005).]

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings, nor will ratings assigned to organic diseases and 
injuries be assigned by analogy to conditions of functional 
origin.  38 C.F.R. § 4.20 (2005).

Other Codes are available for finger ankylosis and impairment 
of joints to include elbows, shoulders, hands, etc.

It is noteworthy that examiners have declined to associate 
some arthritis with the gunshot wounds, and yet other 
degenerative changes are apparently considered secondary 
thereto.  It is also noted that for some time, and as 
identified on an extensive period of neurological testing, 
undertaken in December 1992, he had findings involving his 
thumb as well as the three fingers previously identified in 
the original service-connected disability.  There was no 
distinction made on that examination as to the causation.  

In any event, with the added grant of service connection for 
cervical disability with associated radiculopathy, this 
distinction would appear to become potentially mooted as a 
part of the assessment of the newly granted cervical-related 
disability picture when addressed in the assessment of the 
complete disability picture.  

However, it is also important to note that the veteran's 
current upper extremity involvement is bilateral, and his 
service connection is presently now limited to the right 
upper extremity.  With the grant of service connection for 
the associated cervical disability, this clearly impacts both 
upper extremities, and thus, this issue must be appropriately 
addressed in the context of rating his overall impairment.

However, and finally, it is significant that in rating his 
claims, the RO has previously separated the findings related 
to cervical problems from his gunshot wound residuals.  Now, 
with the grant of service connection for the former, a 
reassessment must be made as to the disabilities for which he 
is legitimately entitled to compensation in the aggregate. 

Earlier effective date: TDIU

A VA Form 21-8940 with regard to IR and TDIU was submitted by 
the veteran to the VARO on March 23, 1990.

In June 1990, the VARO requested that the veteran submit 
additional information with regard to his claim.

In the interim, there was a great deal of discussion and 
communication with regard to overpayment, decreased benefits 
due to the death of his parent, etc.  Included therein is a 
VA Form 4-5855 relating to his lack of employment and 
financial circumstances in association therewith.  His 
ongoing clinical records repeatedly refer to his lack of a 
job.

A singular VA Form 10-7131 was introduced into the file 
reflecting that he was hospitalized at the VACM Palo Alto, CA 
on December 7, 1992 for his right shoulder problems.

On December 14, 1992, a VA Form 21-4138 was received from the 
veteran in which he sought increased compensation to include 
a TDIU.

Thereafter, clinical information was received showing that he 
had been seen at least as early as November 27, 1992, for his 
service-connected right shoulder and other associated 
problems.  

After remand by the Board, the VARO granted TDIU and 
initially assigned an effective date of December 14, 1992.  
This date was carried forward in rating actions and SSOCs 
until just prior to the case being forwarded back to the 
Board when the date assigned was changed to December 8, 1992.

There is no specific explanation of record for this newly 
assigned effective date other than the statement by the VARO 
that this was the date the claim document was received.  [The 
Board notes that this may well have been effectuated on the 
basis of an informal claim since he had in fact been 
hospitalized on December 7, 1992, according to the VA 
(hospital admission summary) Form 10-7131, cited above, and 
of record.]

In identifying the date of the veteran's care in November or 
December 1992, it is noteworthy that current documentation in 
the file reflects that he was given specialized testing on 
November 30, 1992, and was seen at least three days earlier 
with complaints.  It is conceivable that he was seen prior to 
that time, all of which would be possibly considered an 
earlier date for constituting an informal claim.  He is 
entitled to that consideration.

However, it remains unclear whether he was seen by any VA 
facility prior to that date as might be tantamount to an 
informal claim, or for that matter, a continuation of his 
1990 claim rather than pursuit of a 1992 claim.  No attempt 
has been made to secure such records.

Based on the evidence of record, and in an effort to ensure 
that the veteran is given due process, the Board finds that 
further development is required.

Accordingly, the case is REMANDED for the following action:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).  He should be asked to submit any 
evidence he may have with regard to any 
of his now service-connected 
disabilities, and the RO should assist 
him as required.

All of his private and VA clinical 
records from CA and elsewhere should be 
added to the file, particularly including 
from 1990-1992, and to the present.

2.  The veteran should be reexamined to 
determine the nature and extent of all of 
his service-connected disabilities.  All 
necessary testing should be accomplished, 
and the examiners should be provided with 
all of the evidence of record, as well as 
a copy of this decision, before they 
evaluate his case.

3.  The case on issues ## 2-5, and to 
include the newly granted service 
connected cervical disability in the 
overall context thereof, should then be 
reviewed by the RO under all pertinent 
regulations/Codes.  If the decision 
remains unsatisfactory, a SSOC should be 
issued and the veteran and his 
representative should be afforded a 
reasonable opportunity to respond.  The 
case should then be returned to the Board 
for further appellate review.  The 
veteran need do nothing further until so 
notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
JEFF MARTIN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


